t c no united_states tax_court harbor cove marina partners partnership robert a collins a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date h is a general_partnership its managing partner is s and its other two partners are m and p h’s business activity is primarily the operation of a marina in san diego california on account of dissension that consistently occurred between s and p as to h’s operation of the marina s in its capacity as h’s managing partner dissolved h distributed the marina to s or to an s affiliate distributed to p a check in the amount of the value of p’s interest in h as ascertained using a dollar_figure million appraised value for the marina and reported to r that h had terminated s’s actions all of which occurred in violated h’s partnership_agreement which required that h’s managing partner sell the marina publicly to the highest bidder in the event of a dissolution and that the proceeds of the sale be distributed to the partners in accordance with the interests stated in the agreement p disavowed that h had terminated sued s to compel s to abide by the partnership_agreement and deposited with the trial_court the check that p had received from h in the trial_court declared that the partnership_agreement required that s sell the marina publicly to the highest bidder but decided that p’s sole remedy for s’s violation of that agreement was to withdraw the funds on deposit p withdrew those funds shortly thereafter in upon appeal of the trial court’s judgment the court of appeal ordered that the marina be sold and that the proceeds be distributed in accordance with the partnership_agreement in after the marina had been sold for dollar_figure million but before any distribution of the resulting proceeds the trial_court decided upon remand that p’s withdrawing of the funds formerly on deposit meant that the court of appeal’s order was without any legal basis and that the final judgment in p’s lawsuit was the trial court’s judgment stating that p was only entitled to the withdrawn funds the trial court’s latest decision is back on appeal before the court of appeal held pursuant to sec_708 i r c h did not terminate for federal tax purposes during as of the end of that year h’s winding up of its affairs in complete cessation of its business operation was dependent on the resolution of p’s lawsuit as to the failure of s to follow the procedures by which the partners of h had agreed that h’s operation would be terminated and p’s lawsuit when resolved could have under the partnership_agreement reasonably resulted in h’s realization of significant income credit gain loss or deduction after w alan lautanen for petitioner karen nicholson sommers for respondent opinion laro judge this case is a partnership proceeding subject_to the unified_audit and litigation procedures of the tax equity fiscal responsibility act of tefra publaw_97_248 96_stat_324 it is currently before the court for decision without trial see rule see also sec_6226 when the tax_matters_partner of harbor cove marina partners hcmp did not petition this court under sec_6226 within the 90-day period stated therein robert a collins collins a notice_partner of hcmp petitioned the court under sec_6226 to readjust partnership items relating to the notice of final_partnership_administrative_adjustment fpaa issued by respondent for hcmp’s taxable_year the fpaa reflects respondent’s determination that the final form_1065 u s partnership return of income partnership return filed by hcmp is correct and that respondent would make no changes to it collins filed a personal form_1040 u s individual_income_tax_return individual_income_tax_return he included in that return a form_8082 notice of inconsistent treatment or administrative_adjustment_request aar as to four positions taken by hcmp in its partnership return collins indicated on the form_8082 that he was filing inconsistently with those positions because they reflected hcmp’s erroneous belief that it had terminated during according to collins hcmp continues to exist today pending the final outcome of his lawsuit rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated section references are to the applicable versions of the internal_revenue_code lawsuit against hcmp’s managing general_partner and others the lawsuit which is currently before the california court of appeal for the fourth appellate district_court of appeal seeks enforcement of a provision in hcmp’s partnership_agreement and a directive of the court of appeal that requires that hcmp sell its assets in the public market rather than distribute those assets to its managing general_partner or to an affiliate of that partner as was done at the time of hcmp’s reported termination collins sets forth in his petition to this court certain allegations of error which he did not address on brief we consider those allegations to be conceded we are left to decide whether hcmp terminated during we hold it did not background the facts in this background section are obtained from the parties’ stipulation of facts the exhibits submitted therewith and the pleadings hcmp is a general_partnership whose principal_place_of_business was in san diego california when collins’s petition to this court was filed the parties also dispute whether collins correctly reported the other three inconsistent positions listed in his form_8082 we believe that we need not decide this dispute given our holding that hcmp was not terminated during if either party disagrees he should bring this to our attention during the parties’ discussion of the computations to be submitted to the court under rule hcmp was formed on date under the uniform_partnership_act of california it is governed by a written partnership_agreement partnership_agreement executed on that date and entitled restated partnership_agreement of harbor cove marina partners among its purposes under the partnership_agreement are to acquire own commercially develop and hold for investment and the production_of_income a leasehold interest in certain real_property owned by the san diego unified port district port district another purpose is to develop a marina marina on that leasehold and to hold that marina for investment its term as stated in the partnership_agreement expires no later than december hcmp’s partnership_agreement was signed by or in the case of a corporation on behalf of its initial partners namely collins charles b hope hope frank l hope jr hope jr and a california corporation named sunroad marina inc sunroad corporation the partnership_agreement stated that sunroad corporation was hcmp’s managing general_partner and tax_matters_partner that sunroad corporation owned a 70-percent interest in hcmp and that the other three partners each owned a 10-percent interest in hcmp the partnership_agreement stated that the partners shared in each item_of_income expense gain loss and credit in accordance with their ownership interests and that on liquidation and distribution the shares of collins hope hope jr and sunroad corporation were and percent respectively the partnership_agreement also stated as to the partners’ business relationship extensive details on among other things the manner in which hcmp shall acquire its capital the manner in which hcmp shall allocate its profits and losses the manner in which hcmp shall be dissolved and the manner in which hcmp shall be liquidated following its dissolution on or about date hcmp agreed to lease from the port district big_number square feet of tideland area located on harbor island drive in san diego upon which hcmp would construct the marina the underlying lease marina lease was signed by each hcmp partner and stated that the tideland area was let for a 40-year period beginning date on or about date the mutual_life_insurance_company of new york mony lent dollar_figure million to hcmp mony loan to acquire and develop the marina the mony loan was nonrecourse and it was secured_by an interest in the marina lease granted to mony by hcmp each hcmp partner signed and executed in favor of mony a single dollar_figure million promissory note dollar_figure million promissory note the terms of which were governed and construed by california law the partnership_agreement provided that the managing general_partner had the sole right to manage hcmp’s business during hcmp’s existence collins vigorously challenged many of the decisions made by sunroad corporation as to that business this animosity led to sunroad corporation’s suing collins in san diego superior court in an attempt to compel a buyout of his hcmp interest this litigation ended unfavorably to sunroad corporation on or about date sunroad corporation assigned its interest in hcmp to sunroad real_estate holding corporation sunroad real_estate to reflect a change in name from the former to the latter approximately months later in or about date hope and hope jr sold their interests in hcmp to marina holdings partners l p marina holdings a california limited_partnership that was formed on date on or about date sunroad real_estate was liquidated and its hcmp interest was assigned to sunroad asset management inc sunroad asset the general_partner of marina holdings contemporaneous with the liquidation of sunroad real_estate hcmp’s partnership_agreement was amended to reflect the aforementioned assignment and sales and to reflect the fact that marina holdings as part of the sales assumed all hcmp the parties refer to marina holdings as marina holding we use the former name because that is the name in which marina holdings filed its partnership return the address of the principal_place_of_business of sunroad asset was the same san diego address as that of hcmp sunroad corporation marina holdings and a california general_partnership named sunroad marina partners sunroad general_partnership obligations of hope and hope jr and accepted the partnership_agreement and sunroad asset as part of the assignment assumed all hcmp obligations of sunroad real_estate and accepted the partnership_agreement as of the end of date hcmp’s partners were sunroad asset marina holdings and collins and their ownership interests were and percent respectively sunroad asset was at that time hcmp’s managing general_partner on date sunroad asset in its capacity as hcmp’s managing general_partner notified collins that it had decided to dissolve hcmp pursuant to paragraph of the partnership_agreement paragraph stated in relevant part that hcmp shall be dissolved upon the decision of the mgp managing general_partner or the sale of all or substantially_all of the partnership assets and collection of all monies due therefrom the notification also stated that paragraph of the partnership_agreement directed sunroad asset as hcmp’s managing general_partner to wind up and liquidate hcmp by selling its property and by applying and distributing those proceeds in the manner described in the partnership_agreement paragraph entitled liquidation stated in relevant part in the event of a dissolution as hereinabove provided the partnership shall forthwith be dissolved and terminated and any certificates or notices thereof required_by_law shall be filed or published by the liquidator as defined below the mgp shall wind up and liquidate the partnership by selling the partnership property the proceeds of liquidation and any other assets of the partnership shall be applied and distributed in the following order of priority to the extent of debts and liabilities of the partnership and the expense of liquidation to the setting up of any reserves that the liquidator may deem reasonably necessary for any contingent or unforeseen liabilities or obligations of the partnership to the payment of any loans or advances including interest thereon that may have been made by any of the partners to the partners in accordance with their respective capital accounts and any balance then remaining shall be distributed to the partners in proportion to their respective interest in the partnership sunroad asset later informed collins that it intended to distribute to him in connection with hcmp’s dissolution the cash_value of his hcmp interest as ascertained using the marina’s date appraised value of dollar_figure million that approach was consistent with the partnership agreement’s buyout provisions discussed infra but inconsistent with the applicable provisions of paragraph of the partnership_agreement collins also knew at or about that time that sunroad asset intended to distribute the marina to itself or to its affiliate that approach also was inconsistent with the applicable provisions of paragraph of the partnership_agreement on date collins commenced the lawsuit in the superior court of california san diego county trial_court under the caption collins v feldman et al case no collins initially advanced in the lawsuit five causes of action the first cause of action alleged that the sunroad defendants had to provide collins with an accounting the second cause of action alleged that the sunroad defendants breached a fiduciary duty owed to collins the third cause of action alleged that collins was entitled to a recision of a resolution passed by the port district approving an assignment of the marina lease from hcmp to sunroad limited_partnership the fourth cause of action alleged that collins was entitled to declaratory relief in the form of a declaration that hcmp’s managing general_partner must under the partnership_agreement sell the marina in the public market to the highest bidder and may not under the partnership_agreement distribute the marina to itself or to an entity under its control the fifth cause of action alleged that collins was entitled to a cancellation of the assignment of hcmp’s partnership_interest in the marina feldman is aaron feldman feldman the president of sunroad corporation sunroad real_estate and sunroad asset the other defendants in the lawsuit were sunroad asset formerly known as sunroad corporation marina holdings the port district and a california limited_partnership named sunroad marina partners l p sunroad limited_partnership we refer to all five defendants collectively as the defendants we refer collectively to the defendants other than the port district as the sunroad defendants collins alleged in the lawsuit that the buyout provisions of the partnership_agreement which allowed for a liquidation_of_a_partner’s_interest on the basis of the appraised values of hcmp’s assets were not applicable but that the applicable provisions were those in paragraph of the partnership_agreement collins also alleged that sunroad asset was not allowed by the partnership_agreement to distribute the marina to itself or to an entity under its control but had to sell the marina in the public market and divide the net_proceeds among the partners in accordance with their applicable percentages as set forth in the partnership_agreement on date sunroad asset in its capacity as a general_partner of hcmp and sunroad limited_partnership formally assigned the rights title and interest in the marina lease from hcmp to sunroad limited_partnership the document underlying this assignment was not executed by either collins or the port district approximately weeks later on date sunroad asset sent to collins a check for dollar_figure ie the amount that sunroad asset maintained was the value of collins’s interest in hcmp as ascertained using the aforementioned appraised value of the marina collins did not cash this check upon receipt but deposited it with the trial_court pending resolution of the lawsuit on date hcmp filed its partnership return for the period from january to date in addition to reporting that it was a final return the return reported that as of the end of date hcmp had terminated and had no assets or liabilities hcmp had liquidated collins’s interest in it through a cash distribution of dollar_figure each hcmp partner’s share of partnership liabilities was zero and each hcmp partner’s capital_account had a zero balance hcmp’s partners as of date were collins marina holdings and sunroad general_partnership hcmp reported on its partnership return that these partners had received the following distributions during money other than money total sunroad general_partnership dollar_figure dollar_figure dollar_figure marina holdings big_number big_number big_number collins big_number big_number marina holdings and sunroad general_partnership each filed a final partnership return for the period from january to date marina holdings reported on its partnership return that as of date its general_partner was sunroad asset and its limited partners were sunroad sunroad general_partnership began business on date the record does not reflect the details on the transfer of the hcmp interest from sunroad asset to sunroad general_partnership asset and walter turner ira the return reported that these partners had received the following distributions during money other than money total sunroad asset as a general_partner dollar_figure dollar_figure dollar_figure as a limited_partner big_number big_number big_number walter turner ira big_number big_number big_number sunroad general_partnership reported on its partnership return that as of date its partners were sunroad asset and walter and marian turner family_trust the return reported that these partners had received the following distributions during money other than money total sunroad asset dollar_figure dollar_figure dollar_figure walter turner ira big_number big_number in or about date sunroad limited_partnership and mony executed an allonge to the dollar_figure million promissory note the allonge provided that sunroad limited_partnership had assumed hcmp’s obligations under the mony loan the allonge also provided that sunroad asset and marina holdings were not released from any obligation under the dollar_figure million promissory note by virtue of their status as general partners of hcmp before its dissolution and that such was so notwithstanding hcmp’s dissolution and the present assumption sunroad limited_partnership reported on its partnership return that its general_partner was sunroad asset and that its limited partners were sunroad asset walter and marian turner family_trust and walter turner ira that return reported that it covered the taxable_year of sunroad limited_partnership starting with its commencement of business on date and ended on date the last day of its fiscal_year that return reported the income and expense of the marina as the income and expense of sunroad limited_partnership collins and his wife filed their individual_income_tax_return jointly they included with that return a form_8082 with respect to four items reported on hcmp’s partnership return collins reported on the form_8082 that he was reporting these items inconsistently with hcmp’s treatment of them first hcmp reported on its partnership return and on collins’s schedule_k-1 partner’s share of income credits deductions etc that the partnership return was a final return and that the schedule_k-1 was a final k-1 collins reported on the form_8082 that his schedule_k-1 was not final in that his hcmp interest was involuntarily terminated and he remained a partner until the final outcome of the lawsuit second hcmp reported on its partnership return that it had no debt as of the end of the reported period and it reported on collins’s accompanying schedule_k-1 that collins’s share of hcmp’s qualified_nonrecourse_financing at that time was zero collins reported on the form_8082 that his share of hcmp’s qualified_nonrecourse_financing was dollar_figure as of date third hcmp reported on collins’s schedule_k-1 as to an analysis of his capital_account that his share of net_income per books other increases and other decreases totaled dollar_figure collins reported on the form_8082 that these items totaled dollar_figure because the amount reported on the k-1 is due to an involuntary termination of the partner’s interest the taxpayers will not be reporting any gain amount if applicable until the final outcome of this case fourth hcmp reported on collins’s schedule_k-1 that his withdrawals and distributions for that year totaled dollar_figure or more specifically the amount listed on that return as a cash distribution made to him during that year collins reported on the form_8082 that he had not received any distribution or withdrawal during in that the check received by taxpayer was transferred to the clerk of the superior court of san diego pending final settlement of the case collins’s fourth cause of action in the lawsuit sought declaratory relief collins moved the trial_court for summary_judgment as to this issue as did the sunroad defendants the trial_court on date issued an order granting collins’s motion and denying the motion of the sunroad defendants previously the trial_court had ruled that sunroad asset had dissolved hcmp as of date and that sunroad asset’s distribution of hcmp’s assets was improper in that the applicable provisions of the partnership_agreement required a public sale of those assets the trial court’s date order stated that sunroad asset must sell the marina on the open market at the highest price it can procure after a reasonable marketing effort and that it is not legally entitled to distribute sunroad marina the marina in_kind to itself and or an entity or entities it controls while distributing cash to collins following this order sunroad asset declined to put the marina on the market on date collins amended his complaint in the lawsuit to add a sixth cause of action for specific performance this cause of action prayed that the trial_court compel sunroad asset to sell the marina in the open market and to distribute the sale proceeds pro_rata to the partners in compliance with paragraph of the partnership_agreement and the trial court’s date order the lawsuit was tried on april and and the trial_court filed its statement of decision and entered its related judgment on date the judgment stated in relevant part that it is ordered adjudged and decreed that pursuant to the court’s date order on plaintiff’s fourth cause of action for declaratory relief plaintiff is entitled to and has a judicial declaration that harbor cove marina partners dissolved as of date and that the applicable partnership_agreement required a public sale of the partnership assets upon dissolution notwithstanding the foregoing plaintiff shall have and recover nothing against defendants or any of them except the plaintiff may withdraw the sum of dollar_figure deposited with the court plus interest accrued thereon defendants sic sunroad asset management inc shall have and receive from plaintiff the sum of dollar_figure said sum represents the reasonable attorneys’ fees and costs of sunroad marina inc and its predecessors sic sunroad asset management inc in defending against plaintiff’s first second fifth and sixth causes of action and which sum is net of plaintiff’s reasonable attorneys’ fees and costs with respect to the fourth cause of action to date the judgment reflected the trial court’s holding against collins as to each of his six causes of action but for the fourth the trial court’s accompanying statement of decision which was amended on date to correct a minor typographical error reflected the trial court’s finding that hcmp was dissolved on date and that hcmp was terminated was wound up and had its assets distributed as of date the trial_court also found that the payment of dollar_figure to collins for his interest in hcmp was not less than the fair_market_value of that interest and ordered that collins could withdraw from the trial_court the dollar_figure with interest thereon as full compensation_for his interest in hcmp collins shortly thereafter withdrew the dollar_figure from the trial_court collins appealed to the court of appeal the portion of the trial court’s judgment that denied him specific performance of the provision in the partnership_agreement that required the liquidation and sale of hcmp’s assets upon its dissolution the sunroad defendants cross-appealed from the portion of the trial court’s order granting collins summary adjudication on the fourth cause of action that decreed that sunroad asset must sell hcmp’s assets on the open market and may not distribute them in_kind on date respondent mailed the fpaa to tax_matters_partner harbor cove marina partners and mailed a copy of the fpaa to sunroad asset in its capacity as hcmp’s tax_matters_partner respondent determined in the fpaa that hcmp’s partnership return was correct as filed the fpaa states that the bases for this determination were twofold first the fpaa states hcmp filed a final partnership return for that year second the fpaa states the trial_court concluded in its date decision that hcmp dissolved as of date on date days after the fpaa was issued the court of appeal affirmed the holding for collins on the fourth cause of action and reversed the trial court’s holding against collins on the sixth cause of action concerning specific performance the court of appeal directed the trial_court to grant to collins specific performance of that provision of the partnership_agreement and awarded to him his costs of appeal the court of appeal noted that the trial court’s denial of collins’s request for specific performance allowed sunroad asset to do expressly what the partnership_agreement and the trial_court had stated that it could not do ie operate under the buyout provisions of the partnership_agreement rather than the applicable liquidation provisions on date respondent mailed another copy of the fpaa to collins in his capacity as a notice_partner of hcmp when the tax_matters_partner of hcmp did not timely petition this court to readjust partnership items see sec_6226 collins as an hcmp notice_partner filed his petition with the court on date collins’s petition to this court is timely under sec_6226 on date upon remand of the lawsuit from the court of appeal the trial_court entered a minute order that directed specific performance of the partnership_agreement as requested by collins the minute order also noted that hcmp had not been wound up as initially determined by the trial_court and that collins as a partner in hcmp was entitled to his share of leasehold profits from date through the date on which the marina was sold in the open market the minute order directed the sunroad defendants to account for and restore to plaintiff his share of the profits as defined by the hcmp partnership_agreement generated from and after date by operation of the sunroad marina leasehold held by any of the sunroad marina defendants through and including the present and continuing through the sale of the subject leasehold on date the trial_court entered a second amended judgment in the lawsuit the second amended judgment stated in relevant part it is ordered adjudged and decreed that pursuant to the court’s date order on plaintiff’s fourth cause of action for declaratory relief plaintiff is entitled to and has a judicial declaration that hcmp dissolved as of date and that the applicable provisions of the hcmp partnership_agreement required a public sale of the partnership assets upon dissolution pursuant to the aforementioned court of appeal decision plaintiff is granted specific performance as prayed in his sixth cause of action smp sunroad limited_partnership as constructive trustee of hcmp shall i sell hcmp’s assets including without limitation the lessee’s rights to the property commonly known as sunroad resort marina on the open market at the highest price smp can procure after a reasonable marketing effort and ii divide the net sales proceeds among the parties as follows plaintiff robert a collins defendant marina holding sic partners defendant sunroad asset management inc fka sunroad marina inc plaintiff is the sole prevailing_party he shall have and recover from the sunroad defendants reasonable trial attorney’s fees in the sum of dollar_figure and trial costs of suit in the sum of dollar_figure for a total of dollar_figure plaintiff shall have and recover from the sunroad defendants costs and reasonable attorney’s fees on appeal in the sum of dollar_figure except to the extent inconsistent with the court of appeal’s reversal of judgment in favor of the sunroad defendants on plaintiff’s sixth cause of action plaintiff shall take nothing by his first second and fifth causes of action the previous award of trial attorney’s fees and costs to defendant sunroad asset management inc is vacated plaintiff shall take nothing by his third cause of action against defendant san diego unified port district the port the port shall have and receive from plaintiff its costs as shown on an approved memorandum of costs the amount of which shall hereafter be entered in this blank dollar_figure pursuant to this court’s minute order dated date plaintiff’s notice of pendency of action dated and recorded date in the office of the san diego county recorder as instrument no has been and is expunged plaintiff’s rights as a general_partner of hcmp remain intact accordingly smp shall forthwith provide to plaintiff an accounting of all its income and expenses on account of operation and refinancing of the sunroad resort marina leasehold from and after date to date and shall restore to plaintiff a of net sums realized by any of the sunroad defendants from any and all loans repayment of which was secured in whole or in part by a lien upon the sunroad marina leasehold b of all net operating income or other cash distributions made to any of the sunroad defendants on account of operations of the sunroad marina leasehold from and after date until sale of the leasehold directed in paragraph above and c of all cash cash equivalents or assets purchased from cash generated by operation of the sunroad marina leasehold from and after date held by any of the sunroad defendants the court retains jurisdiction to monitor compliance by the sunroad defendants with paragraph of this second amended judgment this second amended judgment supersedes and replaces the amended judgment entered herein on date approximately months later on date the trial_court filed a document confirming a sale of the marina at auction to sunroad limited_partnership at the highest bid of dollar_figure million bidders at the auction numbered three and sunroad limited partnership’s high bid was the 14th bid after sunroad limited_partnership had made an opening bid of dollar_figure million following this sale sunroad limited_partnership declined to transfer part of the sale proceeds to collins as directed by the court of appeal decree granting specific performance and the trial court’s order of date collins moved the trial_court to compel compliance with the specific performance decree on date by way of a 2-page order the trial_court denied that motion the order noted that collins had withdrawn the dollar_figure from the trial_court and that it had stated in its initial decision as amended that this amount equaled the amount that collins would have received had it granted his request for specific performance the order concluded that california law specifically preluzsky v pac co-operative cafeteria co p cal which held that a voluntary acceptance of the benefit of a judgment or order is a bar to the prosecution of an appeal therefrom estopped collins from prosecuting his appeal of the portion of the judgment that was ultimately reversed by the court of appeal in that the trial_court concluded the court of appeal could not overturn that portion of the judgment without affecting collins’s right to the dollar_figure by virtue of this estoppel the order stated the court of appeal decision and all orders post appeal were without any legal basis and the judgment entered by the trial_court on date was the final judgment in the lawsuit collins filed a notice of appeal as to this order on date that appeal is currently before the court of appeal pending its decision discussion this case is a tefra partnership proceeding that was brought by a notice_partner respondent issued an fpaa to the notice_partner collins that determined no changes to hcmp’s partnership return collins timely petitioned this court to readjust hcmp’s partnership items relating to the fpaa given the issuance of the fpaa which we find to be valid and collins’s timely petition_for_readjustment of hcmp’s partnership items related thereto we conclude that we have jurisdiction to redetermine all partnership items of hcmp for and to allocate properly those items among hcmp’s partners sec_6226 92_tc_363 affd without published opinion 899_f2d_1225 9th cir 87_tc_874 this is so even though the fpaa contained no changes made by respondent see 97_tc_278 congress promulgated the tefra partnership unified_audit and litigation provisions of sec_6221 through intending to simplify and streamline the audit litigation and assessment procedures with respect to partnerships and their partners these provisions centralized the tax treatment of partnership items and resulted in equal treatment for partners through the uniform adjustment of each partner’s tax_liability in a single unified proceeding 177_f3d_119 2d cir affg tcmemo_1997_535 133_f3d_469 7th cir because the income of a partnership is not subject_to federal_income_tax at the partnership level but is passed through and taxed to the partners multiple proceedings were required before tefra to address the tax treatment of partnership items chimblo v commissioner supra pincite congress in enacting tefra intended that the tax treatment of items of partnership income loss deductions and credits will be determined at the partnership level in a unified partnership proceeding rather than separate proceedings with the partners h conf rept pincite 1982_2_cb_600 tefra requires that respondent notify partners of the beginning and end of partnership-level administrative proceedings sec_6223 if and when an fpaa is issued as to those proceedings the tax_matters_partner generally a person or entity designated as such by the partnership under applicable regulations or more commonly the general_partner in control of the partnership sec_6231 chimblo v commissioner supra pincite may contest the fpaa within days of its issuance by filing a petition_for_readjustment of partnership items in this court the court of federal claims or the appropriate federal district_court sec_6226 if the tax_matters_partner does not file such a petition by the close of that 90-day period then any notice_partner or 5-percent group may file a petition within the next days sec_6226 once an action for readjustment of partnership items is commenced by either the tax_matters_partner or a notice_partner any partner with an interest in the outcome of that action may participate in it sec_6226 and d in the context of tefra a partnership_item is any item that must be taken into account for the partnership’s taxable_year to the extent that regulations prescribe it as an item that is more appropriately determined at the partnership level sec_6231 87_tc_783 sec_301_6231_a_3_-1 proced admin regs sets forth a list of items which the treasury_department has concluded are partnership items that list includes the partnership aggregate and each partner’s share of i items of income gain loss deduction or credit of the partnership and v partnership liabilities including determinations with respect to the amount of the liabilities and changes from the preceding_taxable_year sec_301_6231_a_3_-1 proced admin regs that list also includes items relating to distributions from the partnership to the extent that a determination of those items can be made from conclusions that the partnership is required to make with respect to an amount the character of an amount or the percentage interest of a partner in the partnership for purposes of the partnership books_and_records or for purposes of furnishing information to a partner sec_301_6231_a_3_-1 proced admin regs the regulations state further that a partnership_item not only includes those items expressly listed in the regulations but also includes the legal and factual determinations eg the partnership’s taxable_year that underlie the determination of the amount timing and characterization of items of income credit gain loss deduction etc sec_301_6231_a_3_-1 proced admin regs collins disputes in the form_8082 the four items discussed supra pp each of these items is an hcmp partnership_item in that it relates to information underlying the determination of each hcmp partner’s share of liabilities and distributions the linchpin of the four items is the parties’ dispute as to whether hcmp terminated in for federal tax purposes sec_708 provides that a partnership continues to exist until terminated sec_708 provides that a termination requires the happening of one of two events first under sec_708 a partnership terminates when no part of any business financial operation or venture of the partnership continues to be carried on by any of its partners in a partnership second under sec_708 a partnership terminates when within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits the parties focus on the first of these events so do we while the dissolution of a partnership is governed by state law the termination of a partnership for federal tax purposes is controlled by federal_law a termination of a partnership for federal tax purposes may be different from its termination as to the second event the liquidation of a partnership_interest as reportedly occurred here is not a sale_or_exchange for purposes of sec_708 sec_1_708-1 income_tax regs sec_1_708-1 income_tax regs was amended on date t d 2001_1_cb_496 that amendment in relevant part removed old par b and redesignated old par b id c b pincite this part of the amendment applies to this case in that it is effective date id c b pincite dissolution or winding-up under state law and a partnership may continue to exist for federal tax purposes even though state law provides that the partnership has terminated dissolved or wound-up 80_tc_506 65_tc_577 see also 59_tc_716 when a partnership terminates under federal_law its taxable_year closes on the same date sec_1_708-1 income_tax regs for purposes of federal tax law or more specifically sec_708 the date of termination is the date on which the partnership winds up its affairs in cessation of its business operation sec_1_708-1 income_tax regs whether a partnership has done so is a factual determination that generally rests on an analysis of the various subsidiary elements of proof the regulations interpreting sec_708 establish a liberal approach to a finding of a business nexus sufficient not to terminate a partnership in accordance with those regulations a partnership continues to exist even when its operations are substantially changed or reduced in a period of winding up and even when its sole asset during that period is cash sec_1_708-1 i income_tax regs a termination under sec_708 occurs only when the operations of the partnership are discontinued and no part of any business financial operation or venture of the partnership continues to be carried on by any of its partners in a partnership sec_1_708-1 income_tax regs in other words the regulations indicate a partnership is terminated under sec_708 only when the winding up of its business affairs is completed and all remaining assets consisting only of cash are distributed to the partners id the decided cases apply the statute similarly those cases indicate that a nominal amount of continuing business or financial activity precludes a partnership from terminating for federal tax purposes even when the partnership has abandoned or discontinued its primary business activity in 41_tc_535 affd 352_f2d_466 3d cir for example a partnership sold its assets to a corporation in which the partners were shareholders and received in exchange two promissory notes the court held that the partnership continued to exist after its asset sale in that it held the notes received in the sale collected interest on those notes and made minor purchases id pincite in 415_f2d_519 9th cir affg 48_tc_374 the court_of_appeals for the ninth circuit reached a similar result there the partnership’s principal asset was a convalescent hospital that was closed and then sold months later in exchange for a note the court cited foxman and held that the partnership’s sale of its asset did not result in its termination id pincite respondent argued in baker commodities inc that the partnership had terminated upon its sale of the hospital because it then ceased engaging in its principal business activity the court disagreed the court held that the cessation of a partnership’s primary purpose is not necessarily a termination under sec_708 but what is required by the statute is a complete cessation of all partnership activity inclusive of a distribution to the partners of all of the partnership’s assets id accord neubecker v commissioner supra pincite complete cessation of the partnership business is required to effect a termination of the partnership under sec_708 the court noted that a partnership whose sole operation is the winding up of its affairs terminates only upon the cessation of all activity and the distribution of its remaining asset cash baker commodities inc v commissioner supra pincite in baker commodities inc v commissioner supra pincite the court also relied upon 396_f2d_983 there the partnership discontinued its primary business activity the development of land but continued to cultivate the land the court of claims declined to find that the partnership had terminated through a cessation of its primary business the court of claims rejected the government’s argument that a partnership terminates upon the abandonment of its primary purpose stating subparagraph a of sec_708 provides that a partnership is terminated if ‘no part of any business financial operation or venture of the partnership continues to be carried on by any of its partners in a partnership’ emphasis added there is nothing to indicate that this provision requires less than what it says--a complete cessation of all partnership business--and therefore we cannot accept the government’s contention that a partnership is terminated if it abandons just its ‘primary purpose ’ see david a 41_tc_535 aff’d 352_f2d_466 c a no termination even though ‘these items were of comparatively minor character in contrast to the enterprise previously carried on’ james v united_states u s t c pincite7 m d ga cf sec_1_708-1 id pincite the court of claims also stated that the fact that the partnership continued to hold the property for a business purpose--investment--might well be an adequate showing that it was not sufficiently inoperative to evoke the termination provision of sec_708 id accord 39_tc_170 partnership that ceased its business and existence in was not terminated for federal_income_tax purposes until when it finished winding up its affairs affd 331_f2d_485 2d cir hoagland v commissioner tcmemo_1971_310 partnership did not terminate as a result of cessation of business where the land development business for which it was originally formed was frustrated and the partnership’s only function was holding land pending its sale turning to the facts at hand we are unaware of any decided case that directly answers the question at hand to wit whether a partnership terminates for federal tax purposes when its controlling partner purportedly winds up the affairs of the partnership’s business operation by using procedures apparently contrary to those stated in the partnership_agreement another partner has filed a lawsuit to compel the use of the procedures stated in the agreement and a resolution of that lawsuit could reasonably lead to the partnership’s reporting in a subsequent year of significant income credit gain loss or deduction with our understanding of the statute regulations and judicial jurisprudence in mind however it is evident to us that we must answer this question in the negative and hold that hcmp was not terminated during hcmp’s affairs as to its business operations were not completed as of the end of that year in that an hcmp partner collins was at that time legitimately challenging the procedures used by the managing general_partner in winding up the partnership’s business and a resolution of collins’s lawsuit could reasonably lead to hcmp’s reporting in a subsequent year of significant income credit gain loss or deduction eg from a public sale of the marina while hcmp’s managing general_partner may have subjectively intended to terminate hcmp for federal tax purposes during the fact of the matter is that it failed to wind up hcmp’s business operation in accordance with the procedures which the hcmp partners as a whole had agreed would be applied in such a situation the agreed-upon procedures of paragraph state clearly and unequivocally that the managing general_partner of hcmp shall in the case of hcmp’s dissolution wind up and liquidate the partnership by selling the partnership property for federal tax purposes congress has given the partners of a partnership broad authority to negotiate the terms of their business relationship including the terms governing their business’s formation operation and dissolution so as to achieve simplicity flexibility and equity as between the partners see foxman v commissioner t c pincite and the legislative_history cited therein see also 70_tc_1024 kresser v commissioner we also do not believe that collins’s hcmp partnership_interest was effectively liquidated as of the end of in that he had filed the lawsuit challenging as inconsistent with the partnership_agreement his right to keep the dollar_figure check sent to him as a liquidation distribution and he had delivered that check to the trial_court pending resolution of the lawsuit cf 4_tc_415 taxpayer’s refusal to cash a check did not result in constructive receipt of the income where cashing the check would impair the taxpayer’s legal position by creating a situation that might be construed as an accord and satisfaction concerning a disputed claim 54_tc_1621 given this broad grant of authority the legislative intent for simplicity flexibility and equity as between the partners and the fact that each partner’s distributive_share of income gain loss deduction or credit generally turns on the partnership_agreement sec_704 it seems to us that the winding up of hcmp and hence its termination for federal tax purposes must also be in accordance with the partnership_agreement in fact but for a procedural violation that the trial_court stated was committed by collins as to the lawsuit and which the trial_court believed made void all judicial action taken in the lawsuit after date even the trial_court has concluded that hcmp continues to exist for state law purposes the trial_court concluded in that hcmp was not then wound up that collins remained an hcmp partner and that collins as a partner was entitled to his share of hcmp income from date through the time that the marina was publicly sold as the treasury regulations on the termination of partnerships are careful to note a partnership’s termination under sec_708 does not occur until the winding up of its business operations is completed respondent seeks a contrary holding focusing on the fact that hcmp and its partners other than collins filed tax returns reporting that hcmp had been terminated during and that sunroad limited_partnership filed a tax_return for a period thereafter reporting that it had acquired hcmp’s business_assets and liabilities according to respondent collins may not unilaterally disavow his other partners’ view that hcmp had terminated during nor the fact that hcmp’s business operation is now being reported by another taxpayer we find respondent’s focus misplaced simply because a managing partner acts unilaterally to dissolve a partnership to zero out the partnership assets and liabilities and to report to the commissioner that the partnership has been terminated does not mean that the partnership has terminated for federal tax purposes nor is it critical to our decision that hcmp is no longer reporting the marina business as its own what is important to us is that the parties to the hcmp partnership_agreement had agreed that the marina would be sold by hcmp in the case of a dissolution that basic tax principles establish that any income or loss on such a sale must be reported by hcmp and that such a sale by or on behalf of hcmp may reasonably occur in a year after we hold that hcmp was not terminated during as reported by its managing general_partner and as determined by respondent all arguments for a contrary holding have been considered and those arguments not discussed herein have been found to be without merit accordingly decision will be entered under rule
